                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                                   Case No. 3:20-cr-53

                Plaintiff,                                  Judge Walter H. Rice

        v.

JUSTIN I. WOODS,

                Defendant.


                               FINAL ORDER OF FORFEITURE

        Upon the United States' Motion for Final Order of Forfeiture and the Court's review of the

record, the Court HEREBY FINDS THAT:

        On January 11, 2021, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in the following (the "subject property"):

        •     Del-Ton Inc. DTI-15 Rifle CAL: 556, Serial No. DTI-S013858;

        •     Glock GMBH 19 Pistol CAL: 9, Serial No. UVY450;

        •     29 Rounds Assorted Ammunition CAL: 9;

        •     45 Rounds Assorted Ammunition CAL: 9;

        •     15 Rounds Federal Ammunition CAL: 12;

        •     31 Rounds Other Ammunition CAL 223; and

        •     61 Rounds Federal Ammunition CAL 223,

had been forfeited to the United States pursuant to 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 246l(c).

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the
Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not object to

the forfeiture.

        On April 8, 2021, the Court held the defendant's sentenci ng hearing and announced the

forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the

subject property to the United States.

        The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on January 12, 2021.

        The United States did not send direct written notice of the Preliminary Order of Forfeiture

because there was no person who reasonably appeared to be a potential claimant with standing to

contest the forfeiture of the subject property in the ancillary proceeding.

        No person or entity has filed a timely petition with the Court asserting any interest in the

subj ect property or objecting to its proposed forfeiture.

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1.        All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 2461(c).

        2.        The United States shall dispose of the subject property in accordance with the law.

        3.        The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: .J-_ / i   - :2. l
                                                  WALTER H. RICE
                                                  UNITED STATES DISTRICT JUDGE



                                                     2
